Case 1:21-cr-O0090-PLF Document 4 Filed 02/05/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-184
NATHANIEL DEGRAVE, : VIOLATIONS:
also known as “Nathan DeGrave,” > 18U,S.C. § 111(a)(1)
:  (Assaulting, Resisting, or Impeding
Defendant. : Certain Officers)
> = 18 U.S.C. § 231(a)(3)
(Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. § 1752(a)(1)

(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2)(E)

(Impeding Passage Through the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)

INDICTMENT
The Grand Jury charges that:
| COUNT ONE
On or about January 6, 2021, within the District of Columbia, NATHANIEL DEGRAVE,

also known as “Nathan DeGrave,” did forcibly assault, resist, oppose, impede, intimidate, and
Case 1:21-cr-O0090-PLF Document 4 Filed 02/05/21 Page 2 of 4

interfere with, an officer and employee of the United States, and of any branch of the United States
Government (including any member of the uniformed services), that is, N.T., an officer from the
United States Capitol Police Department, while such person was engaged in and on account of the
performance of official duties.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, NATHANIEL DEGRAVE,
also known as “Nathan DeGrave,” committed and attempted to commit an act to obstruct, impede,
and interfere with a law enforcement officer, that is, N.T., an officer from the United States Capitol
Police Department, lawfully engaged in the lawful performance of his/her official duties incident
to and during the commission of a civil disorder, and the civil disorder obstructed, delayed, and
adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT THREE

On or about January 6, 2021, within the District of Columbia and elsewhere,
NATHANIEL DEGRAVE, also known as “Nathan DeGrave,” attempted to, and did, corruptly
obstruct, influence, and impede an official proceeding, that is, a proceeding before Congress, by
entering and remaining in the United States Capitol without authority and committing an act of
civil disorder, and engaging in disorderly and disruptive conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, NATHANIEL DEGRAVE,

also known as “Nathan DeGrave,” did unlawfully and knowingly enter and remain in a restricted

2
Case 1:21-cr-O0090-PLF Document 4 Filed 02/05/21 Page 3 of 4

building and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the
United States Capitol and its grounds, where the Vice President and Vice President-elect were
temporarily visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, NATHANIEL DEGRAVE,
also known as “Nathan DeGrave,” did knowingly, and with intent to impede and disrupt the orderly
conduct of Government business and official functions, engage in disorderly and disruptive
conduct in and within such proximity to, a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, when and so that such
conduct did in fact impede and disrupt the orderly conduct of Government business and official
functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, NATHANIEL DEGRAVE,
also known as “Nathan DeGrave,” willfully and knowingly engaged in disorderly and disruptive
conduct in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly
conduct of a session of Congress and either House of Congress, and the orderly conduct in that
building of a hearing before or any deliberation of, a committee of Congress or either House of
Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
Case 1:21-cr-O0090-PLF Document 4 Filed 02/05/21. Page 4 of 4

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, NATHANIEL DEGRAVE,
also known as “Nathan DeGrave,” willfully and knowingly obstructed, and impeded passage
through and within, the United States Capitol Grounds and any of the Capitol Buildings.

(Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(E))

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, NATHANIEL DEGRAVE,
also known as “Nathan DeGrave,” willfully and knowingly engaged in an act of physical violence
within the United States Capitol Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

COUNT IX
On or about January 6, 2021, within the District of Columbia, NATHANIEL DEGRAVE,
also known as “Nathan DeGrave,” willfully and knowingly paraded, demonstrated, and picketed

in any United States Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Mbt V.djnm Bre

Attorney of the United’ States in
and for the District of Columbia.
